Case 1:17-cv-00099-JKB Document 373-1 Filed 01/06/21 Page 1 of 3




                    EXHIBIT 1
Case 1:17-cv-00099-JKB Document 373-1 Filed 01/06/21 Page 2 of 3
1                                        BALTIMORE POLICE DEPARTMENT SWORN ATTRITION AND HIRING DECEMBER 2020    1/6/2021 8:52 AM

                                             Case 1:17-cv-00099-JKB Document 373-1 Filed 01/06/21 Page 3 of 3




                                   Attrition
    Year   Jan   Feb   Mar   Apr    May          Jun       Jul      Aug       Sep      Oct       Nov       Dec
    2020   37    27    13    17      11          15        15       15        16       14        16        17

                                    Hiring
    Year   Jan   Feb   Mar   Apr    May          Jun       Jul      Aug       Sep      Oct       Nov      Dec
    2020   18     21   18     13     22           12       15        15        26      21         22       20




                                                                           1 of
